DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is less than 50 words and in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
The use of the term “zoro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because the drawings are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 12 is objected to because of the following informalities:  in claim 12 line 3, “on a lower side or on a side or on an upper portion” should be changed to --on a lower side, on a side or on an upper portion-- to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 contains the trademark/trade name “zoro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a compressor and, accordingly, the identification/description is indefinite.
Claim 1 lines 3-4 recited “a plurality of movable Y-shaped flaps and a spring” but it is unclear how all the “plurality of movable Y-shaped flaps” can be associated with only one spring.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a plurality of movable Y-shaped flaps each having a spring--.  Similarly, in claim 3 line 2, “the spring, wherein the spring is configured to” should be changed to --the springs, wherein the springs are configured to--.
Claim 1 line 4 it is unclear how “the movable Y-shaped element reduces a volume of a refrigerant”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the movable Y-shaped element reduces a volume containing a refrigerant--.
It is unclear what is meant in claim 1 lines 7-8 by “wherein the Y-shaped body forms a volume of the movable Y-shaped element combining with the Y-shaped body forms a volume of the Y-shaped body”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein the volume is formed between the Y-shaped body and the movable Y-shaped element--.
Claim 1 recite “a refrigerant discharge chamber” in lines 9 and 11.  It is unclear if these are the same or different discharge chambers.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 11 is --the refrigerant discharge chamber--.

It is unclear what is meant in claim 1 lines 14-16 by “wherein the leaf valve allows the fluid collected inside the refrigerant distribution duct to enter into the refrigerant discharge chamber during a suction process”.  Fluid enters the refrigerant discharge chamber during a discharge process, not a suction process.  There is also insufficient antecedent basis for “the fluid” in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein the leaf valve allows refrigerant collected inside the refrigerant distribution duct to enter into the three chambers during a suction process--.
Claim 1 recites the limitation "the fluid" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --refrigerant--.
In claim 6 line 3, it is unclear what is meant by “refrigerant introduced from the zoro compressor into the distribution channel”, since the distribution channel is part of the zoro compressor.  The examiner notes that in further interpreting the claims, it is 
In claim 7 lines 2-4, it is unclear what is meant by “a refrigerant outlet port, wherein the refrigerant port receives the refrigerant with higher pressure and higher temperature from the refrigerant discharge chamber and directs the refrigerant into the zoro compressor”.  The refrigerant outlet port directs refrigerant from the zoro compressor, not into the zoro compressor.  Further, “the refrigerant port” lacks antecedent basis.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a refrigerant outlet port, wherein the refrigerant outlet port receives the refrigerant with higher pressure and higher temperature from the refrigerant discharge chamber and directs the refrigerant from the zoro compressor--.
Claim 8 recites “a refrigeration distribution duct” in line 2, but “a refrigeration distribution duct” is already recited in claim 1.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the refrigeration distribution duct--.
In claim 8 lines 2-3, it is unclear what is meant by “wherein the fluid introduced from the zoro compressor in addition to the suction port is collected into the refrigerant distribution duct”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein the fluid introduced into the zoro compressor through the suction port is collected into the refrigerant distribution duct--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,389,172 to Griffith in view of U. S. Patent 6,575,719 to Manner and U. S. Patent 4,330,240 to Eslinger.
Griffith teaches a zoro compressor comprises 
a movable Y-shaped element (16) (the element 1 disclosed by Applicant is not Y-shaped, therefore Applicant has redefined a Y-shaped element as an element which is triangular, as shown in applicant’s Figure 2), wherein the movable Y-shaped element (16) divides the zoro compressor into three chambers (A, B, C) the movable Y-shaped element (16) reduces a volume containing a fluid and the movable Y-shaped element (16) increases a pressure and a temperature of the fluid due to both a linear and a partial rotational movement of the fluid (compression of a fluid always causes an increase in pressure and temperature of the fluid), a Y-shaped body (12) (the Y-shaped body 2 disclosed by Applicant is not Y-shaped, therefore Applicant has instead redefined a Y-shaped body as a body shaped to receive the Y-shaped element, as shown in applicant’s Figure 2), wherein the volume is formed between the Y-shaped body (12) and the movable Y-shaped element (16), the Y-shaped body (12) delivers the fluid to a fluid discharge chamber (42 downstream of 44), and delivers the fluid to the three chambers (A, B, C) divided by the movable Y-shaped element (16) through a fluid distribution duct (40), and the fluid discharge chamber (42 downstream of 44), in the fluid discharge chamber (42 downstream of 44) a fluid with high pressure and high 
Griffith teaches that sealing between the Y-shaped element 16 and the Y-shaped body 12 is necessary (col. 3 line 60 - col. 4 line 44), but does not teach an active seal on the Y-shaped element.  Manner teaches a compressor comprising:
wherein a movable Y-shaped element (6) divides a zoro compressor into three chambers (A, B, C in Fig. 3) by a plurality of movable Y-shaped flaps (8) (the Y-shaped flaps 7 disclosed by Applicant are not Y-shaped, therefore Applicant has redefined Y-shaped flaps as rectangular shaped flaps, as shown in applicant’s Figure 2) each having a spring, and the springs, wherein the springs are configured to form the three chambers (A, B, C in Fig. 3) by creating a tensional force between the plurality of movable Y-shaped flaps (8), wherein the plurality of Y-shaped flaps (8) are placed 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Griffith with the Y-shaped flaps taught by Manner in order to prevent blow-by (instead of limiting it at certain times as taught by Griffith) which thereby increases the efficiency of the compressor.
Griffith teaches a leaf valve on the discharge side, but Griffith and Manner do not teach a leaf valve on the suction side of the compressor.  Eslinger teaches a compressor comprising:
a leaf valve (50), wherein the leaf valve (50) allows fluid collected inside a fluid distribution duct (60) to enter into a compressor during a suction process while blocking the fluid from entering into the fluid distribution duct (60) during a discharge process (Figures 1-4; col. 2 lines 40-63).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Griffith with the leaf valve taught by Eslinger in order to prevent reverse flow from the compressor back into the suction supply (col. 2 lines 40-63).
Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of the compressed fluid being refrigerant is a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,389,172 to Griffith in view of U. S. Patent 6,575,719 to Manner, U. S. Patent 4,330,240 to Eslinger and U. S. Patent Publication 2020/0072212 to Sugiura.
Griffith, Manner and Eslinger teach all the limitations of claim 1, as detailed above, wherein Griffith teaches a valve, wherein the valve transmits the fluid to the fluid discharge chamber (42 downstream of 44) by opening a plurality of flaps (44) of the valve (Fig. 1; col. 3 lines 22-24), but is silent as to the temperature of the gas when the valve is opened.  Sugiura teaches a compressor wherein: 
a valve (6b) transmits fluid to a fluid discharge chamber (inside 3) once the fluid reaches a desired temperature (Fig. 1; paragraph [0050]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Griffith with the valve opening temperature taught by Sugiura in order to use a valve which allows the compression of the gas to end before the temperature of the gas gets too high, thereby preventing damage and allowing the compressed gas to be sent downstream for use.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the valve from steel, since it has been held to be In re Leshin, 125 USPQ 416.
Claims 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,389,172 to Griffith in view of U. S. Patent 6,575,719 to Manner, U. S. Patent 4,330,240 to Eslinger and U. S. Patent Publication 2008/0226480 to Ferran.
Referring to claim 4, Griffith, Manner and Eslinger teach all the limitations of claim 1, as detailed above, and Griffith further teaches a compressor comprising
an eccentric shaft (36), wherein the eccentric shaft (36) enables the movable Y-shaped element (16) to carry out both the linear and the partial rotational movement by a rotational movement the eccentric shaft (36) (Fig. 1; col. 2 lines 54-68), but Griffith, Manner and Eslinger are silent as to what type of motor is used to drive the disclosed compressors.  Ferran teaches a compressor wherein:
a movable Y-shaped element (300, 302, 304, 306) receives a rotational movement from an electric motor (14) rotor (paragraph [0050]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to include the electric motor as taught by Ferran into the device of Griffith because it has been held that a simple substitution of one known element, the electric motor of Ferran, for another, the undisclosed motor of Griffith, to obtain predictable results, the driving of the compressor, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Referring to claims 9 and 10, Griffith, Manner and Eslinger teach all the limitations of claim 1, as detailed above, including the receiving of a rotational movement transmitted from a motor to an eccentric shaft (36) (Fig. 1; col. 2 lines 54-68), but Griffith, Manner and Eslinger are silent as to what type of motor is used to drive the disclosed compressors.  Ferran teaches a compressor comprising:
an electric motor rotor (in motor 14), wherein the electric motor rotor transmits a rotational movement the electric motor rotor receives from an electric motor (14) that allows the zoro compressor to be actuated (paragraph [0050]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to include the electric motor as taught by Ferran into the device of Griffith because it has been held that a simple substitution of one known element, the electric motor of Ferran, for another, the undisclosed motor of Griffith, to obtain predictable results, the driving of the compressor, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Referring to claim 11, Griffith, Manner and Eslinger teach all the limitations of claim 1, as detailed above, but are silent as to the use of legs.  Ferran teaches a compressor comprising:
a plurality of compressor legs (the portions on the sides of 16 which have bolt holes), wherein the plurality of compressor legs enable the zoro compressor to be secured at a desired position (Figures 1-4; paragraph [0050]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Griffith with the legs .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkowitz, Eiermann, and Shimoyama each teach similar compressors, but do not teach the claimed combination of valves and movable Y-shaped flaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746